In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐3378 
SOUTHERN FINANCIAL GROUP, LLC,                   
                                                    Plaintiff‐Appellant, 
                                   v. 
MCFARLAND STATE BANK, 
                                                    Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
                    Eastern District of Wisconsin. 
           No. 12‐CV‐848 — Nancy Joseph, Magistrate Judge. 
                      ____________________ 

    ARGUED MARCH 31, 2014 — DECIDED AUGUST 15, 2014 
                      ____________________ 

   Before WOOD, Chief Judge, and WILLIAMS and HAMILTON, 
Circuit Judges. 
    WOOD, Chief Judge. When sophisticated parties are able to 
bargain,  it  is  rarely  unfair  to  hold  them  to  their  contract. 
Southern Financial Group (SFG), a Texas firm specializing in 
distressed‐asset  investing,  bought  a  loan  portfolio  from 
McFarland  State  Bank  (McFarland)  at  cents  on  the  dollar. 
Both parties were well represented during negotiations over 
the  sale.  The  Loan  Sale  Agreement  provided  limited  reme‐
2                                                       No. 13‐3378 

dies in the event of a breach and disclaimed all other reme‐
dies. McFarland breached because one of its representations 
about  the  status  of  the  collateral  was  false.  When  notified 
about  the  breach,  McFarland  disputed  its  liability.  Months 
later,  SFG  sued  McFarland,  seeking  damages  beyond  the 
limited remedies provided in the contract. Applying the con‐
tractual remedies limitation, whose formula resulted in zero 
recovery under the circumstances, the district court granted 
judgment for McFarland. We affirm. 
                                  I 
    McFarland  acquired  several  assets  formerly  owned  by 
the  Evergreen  State  Bank.  Among  those  assets  was  a  loan 
portfolio  with  an  unpaid  balance  of  $4.42  million.  Later, 
McFarland put this loan portfolio up at  auction. A sophisti‐
cated  player  in  the  distressed‐loan  business,  SFG  was  inter‐
ested  in  the  portfolio.  It  accordingly  consulted  some  back‐
ground materials that McFarland’s sales agent, Mission Cap‐
ital,  put  together  about  the  portfolio.  Those  materials  indi‐
cated that the portfolio was secured by 19 properties in Wis‐
consin,  all  real  estate.  SFG  purchased  the  loan  portfolio  for 
$1.27  million  (28.8%  of  the  face  value  of  the  debt).  In  the 
agreement  for  the  sale  of  the  loans  (somewhat  confusingly 
called  the  Loan  Sale  Agreement  by  the  parties),  McFarland 
represented  that  “no  material  portion  of  the  Collateral  was 
released from the lien … and no instrument of release, can‐
cellation  or  satisfaction  was  executed.”  Loan  Sale  Agmt 
§ 6.2(h). SFG was represented by counsel throughout negoti‐
ations leading to the purchase. 
   The  Loan  Sale  Agreement  limited  available  remedies  in 
the  event  of  breach.  First,  it  provided  that  “[n]either  party 
shall be liable to the other party for any consequential, spe‐
No. 13‐3378                                                         3

cial  or  punitive  damages.”  Id.  § 6.3.  In  the  event  of  McFar‐
land’s  breach  of  a  non‐monetary  obligation,  the  agreement 
provided the following sole remedy: 
       If such breach or failure is not duly cured with‐
       in  [a]  thirty  (30)  day  period  …  then  Seller 
       [McFarland] shall elect, in its sole discretion to 
       either  (i)  repurchase  [the]  Loan  at  the  Repur‐
       chase Price, or (ii) pay to Buyer [SFG] the Buy‐
       er’s  actual  damages  directly  caused  by  such 
       breach, up to an amount not exceeding the Re‐
       purchase  Price.  The  remedies  set  forth  in  this 
       Section 6.3(b) shall be the exclusive remedies of 
       the  Buyer  for  any  breach  by  Seller  of  a  Non‐
       Monetary Representation or Warranty, and the 
       Buyer shall not be entitled to any other rights, 
       remedies or other relief, at law or in equity, for 
       Seller’s breach of a Non‐Monetary Representa‐
       tion or Warranty set forth in this Agreement. 
Id.  § 6.3(b).  The  agreement  defined  the  term  “Repurchase 
Price”  to  mean  the  purchase  price,  minus  “all  amounts  … 
collected by [SFG] in respect of the Loans,” minus any dimi‐
nution  in value  of the loans attributable to SFG’s fault,  plus 
any  reasonable  costs  incurred  by  SFG  in  maintaining  the 
loans. Id., art. I, pp. 4–5. 
    Shortly  after  purchasing  the  portfolio,  SFG  learned  that 
three of the 19 collateral properties that supposedly secured 
the  loans  had  been  released  before  the  sale.  SFG  contacted 
McFarland  to  notify  it  of  this  breach.  After  some  corre‐
spondence, McFarland told SFG that, because  it  did not be‐
lieve it was liable for any breach, it would not elect a contrac‐
tual remedy. While the parties went back and forth discuss‐
4                                                          No. 13‐3378 

ing  the  alleged  breach,  SFG  approved  the  sales  of  13  of  the 
remaining 16 collateral properties, netting proceeds of $1.31 
million, slightly more than the purchase price for the entire 
portfolio.  Three  additional  properties  worth  an  estimated 
$320,000 in total remained in the portfolio. Months later, SFG 
filed this lawsuit, seeking damages totaling almost $387,000. 
This figure represented SFG’s estimate of the profits it lost as 
a result of not having the three additional collateral proper‐
ties in the portfolio. 
    The  parties  agreed  to  try  the  case  before  a  magistrate 
judge. See 28 U.S.C. § 636(c)(1). The court found, and McFar‐
land  now  accepts,  that  McFarland  breached  its  contractual 
representations.  But  that  was  where  SFG’s  success  ended. 
The  court  concluded  that  the  limited  remedies  provided  in 
the contract were the sole remedies available for the breach. 
Under  the  contract,  the  greatest  recovery  SFG  could  obtain 
was  the  “Repurchase  Price,”  a  defined  term.  Because  SFG 
already  had  obtained  a  gross  return  from  the  portfolio  that 
exceeded  its  purchase  price,  the  formula  provided  in  the 
contract resulted in a Repurchase Price of less than zero. Ac‐
cordingly, the court determined that SFG was not entitled to 
any  (additional)  remedy  for  the  breach.  The  court  rejected 
SFG’s arguments that the limited remedy was unenforceable 
or  waived,  or  that  it  failed  of  its  essential  purpose.  It  there‐
fore  granted  summary  judgment  for  McFarland.  SFG  ap‐
pealed the judgment to this court. 
                                    II 
    This  is  a  straightforward  case.  The  parties,  represented 
by counsel, agreed to limit the remedies available for breach 
of their contract. Under the agreed limitations of this profit‐
able bargain, SFG is entitled to nothing. Moreover, the rem‐
No. 13‐3378                                                           5

edies limitation does not fail of its essential purpose, assum‐
ing that this inquiry is even appropriate in a contract for the 
sale of distressed loans. Finally, McFarland did not waive its 
right to insist on the remedies limitation when it disputed its 
liability for breach. We expand briefly on these points. 
     McFarland  urges  us  to  apply  clear‐error  review  to  the 
court’s  finding  that  the  agreement  entitles  SFG  to  nothing 
because  SFG’s  profits  exceed  the  purchase  price.  That  find‐
ing,  however,  was  not  a  determination  of  disputed  facts  or 
the characterization of undisputed facts. See Cent. States, Se. 
&  Sw.  Areas  Pension  Fund  v.  Slotky,  956  F.2d  1369,  1373–74 
(7th Cir. 1992). Instead, it was a question of contract interpre‐
tation  based  only  on  the  text  of  the  contract,  and  thus  we 
give it a fresh look. Bourke v. Dun & Bradstreet Corp., 159 F.3d 
1032,  1036  (7th  Cir.  1998).  Similarly,  we  exercise  de  novo  re‐
view  over  the  question  whether  the  limited  remedy  fails  of 
its  essential  purpose.  Waukesha  Foundry,  Inc.  v.  Indus.  Eng’g, 
Inc., 91 F.3d 1002, 1006–07 (7th Cir. 1996). Our jurisdiction is 
based on diversity. 28 U.S.C. § 1332(a). Wisconsin law, which 
applies  here,  calls  for  us  to  interpret  the  contract  in  accord‐
ance with the parties’ agreement. Loan Sale Agmt § 10.9; see 
also AM Int’l, Inc. v. Graphic Mgmt. Assocs., Inc., 44 F.3d 572, 
576 (7th Cir. 1995). 
     Wisconsin  permits  the  parties  to  agree  to  limit  remedies 
for breach of contract and to disclaim consequential damag‐
es,  provided the limitations are not unconscionable.  Murray 
v.  Holiday  Rambler,  Inc.,  265  N.W.2d  513,  519–20  (Wis.  1978). 
In  the  Loan  Sale Agreement,  the  parties  agreed  to  disclaim 
all  consequential,  special,  and  punitive  damages,  and  they 
established  exclusive  remedies  for  breach  of  non‐monetary 
obligations. SFG does not argue that the damages limitation 
6                                                        No. 13‐3378 

in the contract is, on its face, unenforceable or unconsciona‐
ble under Wisconsin law. 
    The  agreement  provided  three  options  for  McFarland  in 
the event of a non‐monetary breach: (1) cure the breach; (2) 
reverse the transaction by paying the “Repurchase Price,” as 
defined  in  the  contract,  in  exchange  for  SFG’s  return  of  the 
loan  portfolio;  or  (3)  pay  actual  damages  not  to  exceed  the 
Repurchase  Price.  McFarland  had  “sole  discretion”  in  elect‐
ing  the  remedy.  The largest  recovery  SFG could  hope  to  re‐
ceive  was  the  Repurchase  Price  because,  even  if  McFarland 
elected to pay damages, those damages could not exceed the 
Repurchase  Price.  That  term  was  defined  as  the  purchase 
price,  less  amounts  SFG  had  “collected  in  respect  of  the 
loans” (minus losses attributable to SFG, plus SFG’s mainte‐
nance  costs,  but  those  amounts  do  not  affect  the  outcome 
here). 
     The  breach at issue in  this case was McFarland’s  inaccu‐
rate  representation  that  none  of  the  collateral  purportedly 
securing  the  loan  had  been  released.  In  fact,  three  pieces  of 
collateral  property  already  had  been  released  at  the  time  of 
sale. This was a non‐monetary breach of the contract that en‐
titled SFG to one of the contractual remedies, at McFarland’s 
election.  But  by  the  time  the  case  reached  the  judgment 
stage, SFG had received through approved sales of collateral 
more  money  “in  respect  of  the  loans”  than  it  paid  to  pur‐
chase  the  entire  portfolio.  Thus,  applying  the  contractually 
agreed  formula,  the  Repurchase  Price  was  less  than  zero. 
Therefore, if the contractual remedies limitation is enforcea‐
ble,  SFG  is  not  entitled  to  any  recovery  for  McFarland’s 
breach. 
No. 13‐3378                                                            7

    We  see  no  reason  to  reject  the  parties’  allocation  of  risk, 
even  if  this  means  that  SFG  will  be  uncompensated  for 
McFarland’s breach. Wisconsin courts enforce agreements in 
which  parties  allocate  risk  in  advance.  See  Brooks  v.  Hayes, 
395  N.W.2d  167,  175  (Wis.  1986).  SFG  is  a  sophisticated,  re‐
peat  player  in  the  distressed‐assets  business.  It  could  have 
negotiated  a  different  contract  had  it  wanted  to  shift  more 
risk  to  McFarland.  In  that  case,  however,  McFarland  might 
have  demanded  more  than  29  cents  on  the  dollar  for  the 
portfolio.  Cf.  Wis.  Power  &  Light  Co.  v.  Westinghouse  Elec. 
Corp.,  830  F.2d  1405,  1412  (7th  Cir.  1987)  (Wisconsin  law) 
(“Wisconsin  Power  cannot  accept  the  favorable  purchase 
price  and  then  disclaim  the  conditions  underlying  that 
price.”). 
    Nor can we write the remedies limitation out of the con‐
tract  for  failure  of  essential  purpose.  See  Wis.  Stat. 
§ 402.719(2)  (codification  of  U.C.C.  § 2‐719(2)).  First,  the  ar‐
gument  that  the  remedy  fails  of  its  essential  purpose  as‐
sumes that Wisconsin interprets U.C.C. Article 2, which gov‐
erns  the  sale  of  goods,  to  apply  to  the  purchase  of  a  loan 
portfolio.  Perhaps  that  is  so.  See  Wis.  Stat.  § 402.102;  S&C 
Bank v. Wis. Cmty. Bank, No. 2006AP2142, 747 N.W.2d 527, at 
8 (Wis. Ct. App. Feb. 5, 2008) (unpublished) (citing Wiscon‐
sin  U.C.C.  Article  2  in  discussion  of  warranties  regarding 
sale of loan portfolio); see also Dittman v. Nagel, 168 N.W.2d 
190,  193  (Wis.  1969)  (applying  “legal  principles  which  have 
developed regarding express warranties as they apply to the 
sale of goods” to an express warranty regarding a sale of re‐
alty).  We  need  not  resolve  the  point,  because  the  remedies 
limitation  here  does  not  fail  of  its  essential  purpose  even  if 
U.C.C. Article 2 applies. 
8                                                       No. 13‐3378 

    In Wisconsin, “where [a] limited remedy fails of its essen‐
tial purpose, the limitation will be disregarded and ordinary 
U.C.C.  remedies  will  be  available,”  including  consequential 
damages.  Murray,  265  N.W.2d  at  520. A  contractual  remedy 
fails of its essential purpose “when the remedy is ineffectual 
or when the seller fails to live up to the remedy’s provisions, 
either of which deprives the buyer of the benefit of the bar‐
gain.”  Waukesha  Foundry,  91  F.3d  at  1010.  Although  parties 
may limit damages remedies by contract, they must provide 
“at least a fair quantum of remedy for breach of obligations.” 
Phillips  Petrol.  Co.  v.  Bucyrus‐Erie  Co.,  388  N.W.2d  584,  592 
(Wis.  1986)  (citing  U.C.C.  § 2‐719,  cmt.  1);  see  also  Murray, 
265 N.W.2d at 520 (limitations on remedies fail “where they 
would  effectively  deprive  a  party  of  reasonable  protection 
against  breach”). An  unconscionable  restriction,  or  one  that 
operates  to  deprive  a  party  of  the  substantial  value  of  the 
bargain, fails of its essential purpose. U.C.C. § 2‐719, cmt. 1. 
    SFG suggests that the agreed remedy fails of its essential 
purpose because it provides no relief to SFG in this case. But 
the fact that a limited remedy provides no relief in one set of 
circumstances does not mean the remedy fails of its essential 
purpose.  Indeed,  the  whole  point  of  limiting  remedies  is  to 
make some remedies unavailable. See Wis. Power, 830 F.2d at 
1413 (“[P]laintiffs cannot seriously contend that the contract 
failed  of  its  essential  purpose  because  they  were  denied  a 
fair  quantum  of  remedy  when  the  remedy  provided  for  in 
the contract was a product of their own making.”) (quotation 
omitted).  An  agreed  remedy  does  not  fail  of  its  essential 
purpose because it results in the party that bears the risk suf‐
fering the risk. Rather, it fails only where a party is unfairly 
deprived  of  the  substantial  value  of  its  bargain.  (It  is  im‐
portant to note that even the U.C.C. does not assume that all 
No. 13‐3378                                                          9

anticipated value of the bargain must be preserved; instead, 
it calls only for “minimum adequate remedies” that address 
the bargain as a whole. See U.C.C. § 2‐719 cmt. 1.) 
     The application of the failure‐of‐essential‐purpose rule in 
its  usual  sphere  of  sales  of  goods  is  illustrative.  Many  con‐
tracts  for  the  sale  of  goods  limit  the  buyer’s  remedies  for 
breach of warranty to repair or replacement. See Beal v. Gen. 
Motors Corp., 354 F. Supp. 423, 426 (D. Del. 1973) (from sell‐
er’s perspective, the purpose is “to give the seller an oppor‐
tunity to make the goods conforming while limiting the risks 
to which he is subject by excluding direct and consequential 
damages  that  might  otherwise  arise”);  Murray,  265  N.W.2d 
at 520 (“The purpose of an exclusive remedy of repair or re‐
placement, from the buyer’s standpoint, is to give him goods 
which conform to the contract … substantially free of defects 
within  a  reasonable  time  after  a  defect  is  discovered.”)  (cit‐
ing  Beal).  “The  repair‐and‐replace  remedy  fails  of  its  essen‐
tial purpose when [the] seller is unable or unwilling to repair 
or replace in a reasonable time.” Douglas Laycock, MODERN 
AMERICAN REMEDIES 72 (2010). Where the seller fails to honor 
the  repair‐or‐replace  remedy,  the  buyer  loses  the  benefit  of 
its bargain for the goods. 
   In this case, by contrast, the only reason that the contract 
provides  SFG  no  remedy  is  that  SFG  already  received  sub‐
stantial benefit from its bargain, even if not the full benefit it 
expected  (because  it was  short  three  properties).  Part of  the 
overall  bargain,  however,  was  the  clause  limiting  its  reme‐
dies.  The  agreement  allowed  McFarland  to  pay  back  the 
purchase  price  less  SFG’s  profits  in  exchange  for  return  of 
the  loan  portfolio.  The  limited  remedy,  in  other  words,  was 
rescission (or McFarland could pay a lesser amount in dam‐
10                                                       No. 13‐3378 

ages if it preferred). Nothing forced SFG to approve sales of 
the  collateral  properties  before  McFarland  repurchased  the 
portfolio. SFG could have held onto the properties, litigated 
McFarland’s liability for the breach and, using the definition 
of Repurchase Price in the contract, collected money in con‐
nection with the rescission. Instead,  SFG decided  to sell  the 
collateral and collect the profit. By its conduct, SFG showed 
that it did not want the transaction rescinded. The contractu‐
al  remedy  did  not  “effectively  deprive  [SFG]  of  reasonable 
protection  against  breach,”  see  Murray,  265  N.W.2d  at  520, 
nor was it “incapable of curing” the breach, Waukesha Found‐
ry,  91  F.3d  at  1010.  Instead,  SFG  preferred  to  preserve  the 
imperfect transaction rather than accept the limited remedy 
for which it negotiated. 
    SFG’s reliance on Resolution Trust Corp. v. Key Fin. Servs., 
Inc., 280 F.3d 12 (1st Cir. 2002), is unavailing. In Key Financial, 
a  repurchase  remedy  provided  in  a  sale  of  a  loan  portfolio 
failed of its essential purpose where the seller refused to re‐
purchase  the  loans.  But  unlike  the  agreement  here,  the 
agreement in Key Financial required the seller to repurchase 
“upon  demand”  from  the  buyer.  The  latter  agreement  gave 
the  buyer,  not  the  seller,  the  option  to  rescind  the  contract 
when  a  breach  was  discovered.  Id.  at  18  n.14.  The  seller’s 
failure  to  repurchase  on  demand  left  the  buyer  holding  the 
bag as the value of the mortgages declined, thus pinning the 
risk of losses on the buyer when the parties had agreed that 
those losses would fall on the seller. 
    In this case, far from bearing any loss caused by the ina‐
bility  to  rescind,  the  buyer  SFG  reaped  profits  from  the 
transaction that it would not have earned had the transaction 
been rescinded. That is a far cry from the usual case in which 
No. 13‐3378                                                      11

a limited remedy is found to fail of its essential purpose. E.g. 
Phillips Petrol., 388 N.W.2d at 591–92 (limited remedy in sale 
of machinery failed of its essential purpose where extensive 
delay in making repairs left buyer unable to operate machin‐
ery for months); Murray, 265 N.W.2d at 521–23 (limited rem‐
edy  in  sale  of  motorhome  failed  of  its  essential  purpose 
where motorhome had numerous defects that were not cor‐
rected);  Midwhey  Powder  Co.,  Inc.  v.  Clayton  Indus.,  460 
N.W.2d  426,  430  (Wis.  Ct. App.  1990)  (genuine  issue  of  fact 
whether seller’s refusal to effect necessary repairs of genera‐
tors caused limited warranty to fail of its essential purpose). 
Indeed,  we  are  unaware  of  any  case  finding  that  a  limited 
remedy failed of its essential purpose where the buyer bene‐
fitted from the transaction. Because SFG was not substantial‐
ly deprived of the bargain’s benefits, the contractual remedy 
does not fail of its essential purpose. 
    Finally,  we  reject  SFG’s  contention  that  McFarland 
waived its right to insist on limited remedies when it did not 
immediately  concede  its  breach.  Unlike  the  contract  in  Key 
Financial,  the  contract  here  contained  no  express  provision 
requiring  McFarland  to  elect  a  remedy  by  any  particular 
deadline,  much  less  on  demand.  For  breaches  of  non‐
monetary  obligations,  the  contract  provided  that,  “If  [a] 
breach or failure is not duly cured within [a] thirty (30) day 
period … then [McFarland] shall elect, in its sole discretion,” 
one of the provided remedies. Loan Sale Agmt § 6.3(b). This 
provision says nothing about when McFarland was required 
to make the election; rather it says only that the remedies be‐
came  available  if  the  breach  was  not  cured  within  thirty 
days. By contrast, on the subject of breaches of monetary ob‐
ligations,  the  agreement  provided  that,  “[w]ithin  [a]  fifteen 
(15)  day  period,  [McFarland]  will  pay  to  [SFG]  all  proper 
12                                                         No. 13‐3378 

and valid amounts due and owing.”  Id.  § 6.3(c). The parties 
knew  how  to  establish  a  deadline  for  providing  a  remedy, 
but  they  chose  not  to  include  one  for  breaches  of  non‐
monetary obligations. 
     Nor  did  McFarland’s  statement  that  it  would  not  elect  a 
remedy because it disputed its liability constitute an implied 
waiver  of  limited  remedies.  In  the  absence  of  specific  con‐
tractual language to the contrary, a party does not waive its 
right  to  insist  on  contractual  limited  remedies  by  disputing 
its  liability.  Cf.  Jindra  v.  Diederich  Flooring,  511  N.W.2d  855, 
857  (Wis.  1994)  (“So  long  as  the  locus  of  liability  remained 
uncertain,  [the  insurer]’s  obligation  was  merely  contingent 
and it had no legal obligation to make any payments under 
the  []  policy.”).  McFarland  raised  colorable  arguments  that 
the  alleged  misrepresentation  in  the  Loan  Sale  Agreement 
did not give rise to liability because SFG could have discov‐
ered  whether  any  collateral  had  been  released  by  reference 
to public documents. That meant, McFarland said, that there 
was  no  concealment.  In  addition,  McFarland  argued  that 
SFG  failed  to provide  timely notice  and certain information 
necessary  to  McFarland’s  election  of  a  remedy.  Whether 
these arguments might ultimately have prevailed is immate‐
rial.  What  matters  is  that  McFarland  raised  genuine  chal‐
lenges  to  its  liability.  SFG  could  have  avoided  this  problem 
by insisting that the agreement include a liquidated damages 
clause  or  provisions  that  immediately  shifted  the  risk  to 
McFarland. Cf. Key Financial, 280 F.3d at 18 n.14. 
   SFG  contends  that  McFarland’s failure  to  elect  a  remedy 
was a breach of an independent obligation in the agreement, 
and that this breach entitles SFG to a remedy. But that argu‐
ment proves too much. Even if McFarland’s failure to elect a 
No. 13‐3378                                                    13

remedy  were  an  independent  breach,  no  damage  resulted. 
As  discussed  above,  had  McFarland  elected  a  remedy,  the 
best that SFG could have hoped for was rescission. Had the 
contract  been  rescinded,  SFG  would  have  been  required  to 
return  the  loan  portfolio  in  exchange  for  the  Repurchase 
Price.  As  a  result,  SFG  would  not  have  profited  from  the 
transaction at all. The consequence of McFarland’s failure to 
elect  a  remedy  was  that  SFG  made  more  money.  Therefore, 
even  if  we  were  to  accept  SFG’s  argument  that  McFarland’s 
failure  to  elect  a  remedy  was  an  independent  breach,  SFG 
suffered no loss from that breach. 
                               III 
    Except in the most extraordinary circumstances, we hold 
sophisticated parties to the terms of their bargain. The terms 
of the parties’ bargain in this case results in zero recovery for 
SFG. The judgment of the district court is AFFIRMED.